Citation Nr: 1014759	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to March 
1969.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appeallate review.  In 
this regard, the Board is of the opinion that there is 
additional evidentiary development that needs to be 
accomplished.

The Veteran claims that his bilateral peripheral neuropathy 
of the upper extremities is the result of his service-
connected diabetes mellitus.  However, service connection may 
also be established on a secondary basis for a disability 
that is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
(1) competent evidence of current chronic disability; (2) 
evidence of a service-connected disability; and (3) competent 
evidence that the current disability was either (a) caused by 
or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  Attention of the RO is 
directed to these changes.  Moreover, the Veteran should have 
written notice of the new regulation.

A December 2005 VA peripheral nerves examination includes a 
diagnosis of peripheral neuropathy, upper and lower 
extremities, as well as an opinion that the etiology of the 
upper extremities peripheral neuropathy is the Veteran's 
carpal tunnel syndrome, for which service connection is not 
in effect.  However, with respect to the bilateral lower 
extremity peripheral neuropathy, the examination report 
includes the comment that it is at least as likely as not 
that his service-connected diabetes mellitus has accelerated 
the disease process as diabetics have poor wound healing and 
increased incidences of peripheral neuropathy than a non-
diabetic.  

Although the Veteran was afforded a second peripheral nerves 
examination in July 2007, the opinions provided by the 
examiner are with respect to the nature and etiology of the 
Veteran's carpal tunnel and do not address his bilateral 
upper extremity peripheral neuropathy.  Neither the December 
2005 nor the July 2007 examination reports include an opinion 
as to whether the Veteran's bilateral upper extremity 
peripheral neuropathy is aggravated by his service-connected 
diabetes mellitus.  On remand, such an opinion should be 
obtained.

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim, 
including notice of the amendments to 
38 C.F.R. § 3.310(b), effective October 
10, 2006.

2.  The RO/AMC should obtain and 
associate with the claims file any 
additional VA treatment records dated 
since March 22, 2009, the date of the 
last VA medical records contained in the 
claims file.  

3.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any bilateral upper extremity 
peripheral neuropathy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination address the following 
questions:

(a)  Is it at least as likely 
as not that bilateral upper 
extremity peripheral neuropathy 
is caused by the Veteran's 
service connected diabetes 
mellitus type II?  Please 
explain why or why not.  

(b)  If bilateral upper 
extremity peripheral neuropathy 
is determined to not have been 
caused by Veteran's service 
connected diabetes mellitus 
type II, is it at least as 
likely as not that the 
bilateral upper extremity 
peripheral neuropathy is 
aggravated by the service 
connected diabetes mellitus 
type II?  Please explain why or 
why not.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the reviewer should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


